DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (US Pub: 2014/0285476 A1).
 	As to claim 1, Cho discloses a terminal device control method (i.e. as seen in figures 32-34 and 46, Cho discloses the device 3230 which is a terminal device having a dynamic bendable display using control method) (see Fig. 46, [0286-0288]), wherein a terminal device is equipped with a flexible display (i.e. as seen in figure 32-34 the display is foldable and dynamically configurable by the user’s interactive inputs) (see Fig. 32-34, [0187-00191]), and the method comprises: 
 	displaying a user interface (UI) of one application on the flexible display (i.e. as seen in figure 46 the device of Cho displays a touch sensitive UI which allow the user to control the display contents) (see Fig. 46, [0286-0288]); 
 	obtaining a bending parameter of the flexible display when a bending behavior of the flexible display occurs, wherein the bending parameter comprises a bending location parameter (i.e. as seen in figure 32-34 the system of Cho is able to input a bending parameter of the flexible display when a bending behavior of the flexible display occurs as seen in figure 33, 34 as well as of 46) (see Fig. 32-34, 46, [0286-0288]), wherein: 
 	the bending location parameter indicates a bending location at which the bending behavior of the flexible display occurs (i.e. the bending location is actively tracked by the system of Cho, which as seen in figure 46 to actually display the content of the touch screen to fit the image where the angle of the display unit is actively tracked) (see Fig. 46, [0286-0288]): and 
 	adjusting the UI based on the bending location parameter to display an adjusted UI, wherein the adjusted UI spans the bending location, or generating, based on the bending parameter, a command corresponding to the one application (i.e. as seen in figure 46 the UI has many actionable icons such as 3D, HDR, Panorama and etc. which is dynamically allocated on the screen real-estate as the bending takes place for the touch screen display and control application as seen on screen) (see Fig. 46, [0286-0288]).
 	As to claim 11, Cho discloses a terminal device, wherein the terminal device is equipped with a flexible display (i.e. as seen in figures 32-34 and 46, Cho discloses the device 3230 which is a terminal device having a dynamic bendable display using control method) (see Fig. 46, [0286-0288]), and the terminal device comprises: 
 	a non-transitory computer readable medium which contains computer-executable instructions (i.e. Cho specifically teaches the computing device in figure 46 having a memory and processor device) (see Fig. 46, [0300]); 
 	a processor, wherein the processor is configured to execute the computer-executable instructions to enable the terminal device(i.e. Cho specifically teaches the computing device in figure 46 having a memory and processor device which uses the processor to run the interface of figure 47) (see Fig. 46-47, [0286-0300]) to: 
 	display a user interface (UI) of one application on the flexible display (i.e. as seen in figure 46-47 the interface captures the camera image on the display unit) (see Fig. 46-47, [0286-0300]); 
 	obtain a bending parameter of the flexible display when a bending behavior of the flexible display occurs, wherein the bending parameter comprises a bending location parameter (i.e. the line which shows the display UI having a set boundary indicates an active tracking of the bending location with relation to the XY area of the electronic display of figure 46) (see Fig. 46), wherein: 
 	the bending location parameter indicates a bending location at which the bending behavior of the flexible display occurs (i.e. the bending area of the display is set to display the portrait mode or landscape mode as indicated by the size of the displayable area created by the bending of the display as seen in figure 46) (see Fig. 46, 47, -286-0300); and 
 	adjust the UI based on the bending location parameter to display an adjusted UI, wherein the adjusted UI spans the bending location, or generate, based on the bending parameter, a command corresponding to the one application (i.e. as seen in figure 46 the UI has many actionable icons such as 3D, HDR, Panorama and etc. which is dynamically allocated on the screen real-estate as the bending takes place for the touch screen display and control application as seen on screen) (see Fig. 46, [0286-0288]).
 	As to claim 20, Cho discloses a non-transitory computer-readable storage medium comprising instructions which, when executed by a terminal (i.e. as seen in figures 32-34 and 46, Cho discloses the device 3230 which is a terminal device having a dynamic bendable display using control which is stored in a computer processing device having memory ) (see Fig. 46, [0286-0288] and [0300]), cause the terminal to: 
 	display a user interface (UI) of one application on the flexible display (i.e. as seen in figure 46-47 the interface captures the camera image on the display unit) (see Fig. 46-47, [0286-0300]); 
 	obtain a bending parameter of the flexible display, wherein the bending parameter comprises a bending location parameter when a bending behavior of the flexible display occurs, wherein the bending location parameter indicates a bending location at which the bending behavior of the flexible display occurs (i.e. the bending area of the display is set to display the portrait mode or landscape mode as indicated by the size of the displayable area created by the bending of the display as seen in figure 46) (see Fig. 46, 47, [286-0300]); and 
 	adjust the UI based on the bending location parameter to display an adjusted UI, wherein the adjusted UI spans the bending location, or generating, based on the bending parameter, a command corresponding to the one application (i.e. as seen in figure 46 the UI has many actionable icons such as 3D, HDR, Panorama and etc. which is dynamically allocated on the screen real-estate as the bending takes place for the touch screen display and control application as seen on screen) (see Fig. 46, [0286-0288]).
 	As to claim 2, Cho teaches the method according to claim 1, wherein adjusting the UI based on the bending parameter comprises: if it is determined, based on the bending parameter, that a UI element at a first location of the flexible display is in an extruded state or in a stretched state, adjusting configuration information of the UI element at the first location based on a distance parameter, wherein the distance parameter indicates a distance between the first location and the bending location of the flexible display(i.e. the bending area of the display is set to display the portrait mode or landscape mode as indicated by the size of the displayable area created by the bending of the display as seen in figure 46, this capacitive indicates the flexible display is sized based on the X and Y aspect ratio to properly fit the entire camera captured image on screen as taught in figure 47) (see Fig. 46, 47, [286-0300]).
	As to claim 3, Cho teaches the method according to claim 1, wherein adjusting the UI based on the bending parameter comprises: presenting the UI based on the bending parameter and first mapping relationship information, wherein the first mapping relationship information comprises a correspondence between a plurality of bending parameters and a plurality of UIs (i.e. Cho teach at least the basis of matching the portrait mode and landscape mode for the aspect ratio this means that at least two mapping relationship of bending parameter is stored for the plurality of the UIs as seen on the screen shot of figure 46) (see Fig. 46-47, [0286-0300]).
	As to claim 4, Cho teaches the method according to claim 1, wherein the generating, based on the bending parameter, of the command corresponding to the one application comprises: generating, based on the bending parameter and a second mapping relationship, the command corresponding to the one application (i.e. the command of Cho shows the display of the camera captured image which form a command on screen to display the various aspect such as picture characteristic for the photo control application) (see Fig. 46-47, [0286-0300]).
	As to claim 5, Cho teaches the method according to claim 4, wherein the second mapping relationship comprises a correspondence between a plurality of bending parameters and a plurality of applications; and, wherein generating, based on the bending parameter, the command corresponding to the one application comprises: generating a triggering command of the one application based on the bending parameter and the second mapping relationship; or the second mapping relationship comprises a correspondence between a plurality of bending parameters and a plurality of commands of the one application; and, wherein generating, based on the bending parameter, the command corresponding to the one application comprises: generating, based on the bending parameter and the second mapping relationship, a first command corresponding to the one application (i.e. as seen in figure 46 and 47 the bending parameter of Cho is able to activate either the first camera image or the second camera image based on the bending parameter, this means that two set of UI is generated for the different display window application for the first mapping relationship and the second mapping relationship for either of the first and second cameras) (see Fig. 46-47, [0286-0300]).
	As to claim 7, Cho teaches the method according to claim 1, wherein obtaining the bending parameter of the flexible display comprises: measuring a relative location between a first rigid display and a second rigid display by using a first sensor, wherein the flexible display is located between the first rigid display and the second rigid display, and hardness of each rigid display is greater than hardness of the flexible display; and determining the bending parameter based on the relative location (i.e. as seen in figure 30-34 emboidment of Cho the three harden area are shown with connective flexible area which uses a dedicated bending sensor to set the property bending property of the display seen in figure 34 which shows the flexible display 3410 and 3420, this means the system is able to measure the relative location of the bending unit to configure the correct display orientation and deployed states) (see Fig. 30-34, [0187-00191]).
	As to claim 8, teaches the method according to claim 1, wherein, the UI is displayed by a system of the terminal device, the bending parameter of the flexible display is obtained by the system of the terminal device, and the adjusting of the UI based on the bending location parameter to display an adjusted UI comprises: sending, by the system of the terminal device, the bending parameter to the one application (i.e. the bending area of the display is set to display the portrait mode or landscape mode as indicated by the size of the displayable area created by the bending of the display as seen in figure 46) (see Fig. 46, 47, [286-0300]); receiving, by the system of the terminal device, the adjusted UI of the one application from the one application, wherein the adjusted UI of the one application is obtained by the one application based on the UI and the bending parameter (i.e. as seen in figure 30-34 the embodiment which shows how the different area of the display is detected as being disposed and therefore displayable to the user) (see Fig. 30-34, [0187-0191]); and displaying, by the system of the terminal device, the adjusted UI of the one application on the flexible display (i.e. as seen in figure 46 and 47 the bending parameter of Cho is able to activate either the first camera image or the second camera image based on the bending parameter, this means that two set of UI is generated for the different display window application for the first mapping relationship and the second mapping relationship for either of the first and second cameras) (see Fig. 46-47, [0286-0300]).
	As to claim 9, Cho teaches the method according to claim 1, the bending location parameter comprises coordinates of the bending location (i.e. Since Cho teaches the X and Y coordinate of the display area and forming the property aspect ratio of the display area, the coordinate of the bending location is necessarily provided to form the correct and X and Y display area on the display unit of figure 46) (see Fig. 46-47, [0286-0300]).
 	As to claim 10, Cho teaches the method according to claim 1, wherein the adjusting of the UI based on the bending location parameter comprises: adjusting the UI of the flexible display based on a relative location relationship between a display element in the UI and the bending location indicated by the bending location parameter (i.e. as seen in figure 30-34 the embodiment which shows how the different area of the display is detected as being disposed and therefore displayable to the user) (see Fig. 30-34, [0187-0191]).
 	As to claim 12, Cho teaches the terminal device according to claim 11, wherein the processor is configured to execute the computer-executable instructions to enable the terminal device to: if it is determined, based on the bending parameter, that a UI element at a first location of the flexible display is in an extruded state or in a stretched state, adjust configuration information of the UI element at the first location based on a distance parameter, wherein the distance parameter indicates a distance between the first location and the bending location of the flexible display (i.e. the bending area of the display is set to display the portrait mode or landscape mode as indicated by the size of the displayable area created by the bending of the display as seen in figure 46, this capacitive indicates the flexible display is sized based on the X and Y aspect ratio to properly fit the entire camera captured image on screen as taught in figure 47) (see Fig. 46, 47, [286-0300]).
 	As to claim 13, Cho teaches the terminal device according to claim 11, wherein the processor is configured to execute the computer-executable instructions to enable the terminal device to: present the UI based on the bending parameter and first mapping relationship information, wherein the first mapping relationship information comprises a correspondence between a plurality of bending parameters and a plurality of UIs (i.e. Cho teach at least the basis of matching the portrait mode and landscape mode for the aspect ratio this means that at least two mapping relationship of bending parameter is stored for the plurality of the UIs as seen on the screen shot of figure 46) (see Fig. 46-47, [0286-0300]).
 	As to claim 14, Cho teaches the terminal device according to claim 11, wherein the processor is configured to execute the computer-executable instructions to enable the terminal device to: generate, based on the bending parameter and a second mapping relationship, the command corresponding to the one application (i.e. the command of Cho shows the display of the camera captured image which form a command on screen to display the various aspect such as picture characteristic for the photo control application) (see Fig. 46-47, [0286-0300]).
 	As to claim 15, Cho teaches the terminal device according to claim 14, wherein the second mapping relationship comprises a correspondence between a plurality of bending parameters and a plurality of applications; and the processor is configured to execute the computer-executable instructions to enable the terminal device to: generate a triggering command of the one application based on the bending parameter and the second mapping relationship information; or the second mapping relationship comprises a correspondence between a plurality of bending parameters and a plurality of commands of the one application; and the processor is configured to execute the computer-executable instructions to enable the terminal device to: generate, based on the bending parameter and the second mapping relationship information, a first command corresponding to the one application (i.e. as seen in figure 46 and 47 the bending parameter of Cho is able to activate either the first camera image or the second camera image based on the bending parameter, this means that two set of UI is generated for the different display window application for the first mapping relationship and the second mapping relationship for either of the first and second cameras) (see Fig. 46-47, [0286-0300]).
 	As to claim 17, Cho teaches the terminal device according to claim 11, wherein the processor is configured to execute the computer-executable instructions to enable the terminal device to: measure a relative location between a first rigid display and a second rigid display by using a first sensor, wherein the flexible display is located between the first rigid display and the second rigid display, and hardness of each rigid display is greater than hardness of the flexible display; and determine the bending parameter based on the relative location (i.e. as seen in figure 30-34 emboidment of Cho the three harden area are shown with connective flexible area which uses a dedicated bending sensor to set the property bending property of the display seen in figure 34 which shows the flexible display 3410 and 3420, this means the system is able to measure the relative location of the bending unit to configure the correct display orientation and deployed states) (see Fig. 30-34, [0187-00191]).
 	As to claim 18, Cho teaches the terminal device according to claim 11, wherein the UI is displayed by a system of the terminal device, the bending parameter of the flexible display is obtained by the system of the terminal device, and the processor is configured to execute the computer-executable instructions to enable the system of the terminal device to: send the bending parameter to the one application (i.e. the bending area of the display is set to display the portrait mode or landscape mode as indicated by the size of the displayable area created by the bending of the display as seen in figure 46) (see Fig. 46, 47, [286-0300]); receive the adjusted UI of the one application from the one application, wherein the adjusted UI of the one application is obtained by the one application based on the UI and the bending parameter; and display the adjusted UI of the one application on the flexible display.
 	As to claim 19, Cho teaches the terminal device according to claim 11, wherein the bending location parameter comprises coordinates of the bending location (i.e. as seen in figure 46 and 47 the bending parameter of Cho is able to activate either the first camera image or the second camera image based on the bending parameter, this means that two set of UI is generated for the different display window application for the first mapping relationship and the second mapping relationship for either of the first and second cameras) (see Fig. 46-47, [0286-0300]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Kim et al. (US Pub: 2015/0301672 A1) is cited to show figures 1 and 6 embodiment which shows the concept of bending parameter in the shape deformation unit 120 functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 18, 2022